Name: 82/939/EEC: Commission Decision of 22 December 1982 authorizing the United Kingdom to apply intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D093982/939/EEC: Commission Decision of 22 December 1982 authorizing the United Kingdom to apply intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 383 , 31/12/1982 P. 0015 - 0015*****COMMISSION DECISION of 22 December 1982 authorizing the United Kingdom to apply intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (82/939/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 80/776/EEC (1), as amended by Decision 80/920/EEC (2), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (3) and put into free circulation in the other Member States; Whereas the Commission, by Decision of 18 December 1981, extended the abovementioned surveillance to 31 December 1982; Whereas on 8 December 1982 the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1983; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfil the requirements of Protocol 4 to the LomÃ © Convention; Whereas, in these circumstances, authorization should be given to the United Kingdom to extend the intra-Community surveillance to imports of the products in question, HAS ADOPTED THIS DECISION: Article 1 The period of validity of the Decision 80/776/EEC, as amended by Decision 80/920/EEC, is hereby extended to 31 December 1983. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 224, 27. 8. 1980, p. 15. (2) OJ No L 261, 4. 10. 1980, p. 19. (3) Bolivia, Canada, Colombia, Costa Rica, Cuba, El Salvador, Ecuador, United States, Guatemala, Nicaragua, Panama, Philippines, Dominican Republic, Venezuela, Honduras, Haiti, Mexico.